


Exhibit 10.2

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.
AMENDMENT TO
RESTRICTED STOCK AGREEMENT

 

This Amendment (this “Amendment”) to the Restricted Stock Agreement
(the “Agreement”), dated as of May 20, 2011, by and between Take-Two Interactive
Software, Inc. (the “Company”) and ZelnickMedia Corporation (the “Participant”),
is made effective as of December 2, 2014.

 

WHEREAS, the Company and the Participant are parties to the Agreement; and

 

WHEREAS, the Company and the Participant now desire to amend the Agreement in
order to amend the vesting date applicable to certain Shares of Restricted Stock
granted pursuant to the Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
that are not defined in this Amendment shall have the meanings ascribed thereto
in the Agreement.

 

2.                                      Amendment to the Agreement.  The vesting
table contained in Section 3(c)(i) of the Agreement is hereby amended in its
entirety to read as follows:

 

Vesting Date

 

Shares Vested

 

 

 

April 1, 2012

 

275,000

April 1, 2013

 

275,000

April 1, 2014

 

275,000

May 15, 2015

 

275,000

 

3.                                      Ratification and Confirmation.  Except
as specifically amended hereby, the Agreement is hereby ratified and confirmed
in all respects and remains in full force and effect, it being the intention of
the parties hereto that this Amendment and the Agreement be read, construed and
interpreted as one and the same instrument.  In the event of any conflict
between the terms of this Amendment and the terms of the Agreement, the terms of
this Amendment shall control.

 

4.                                      Affirmations of the Participant.  By the
Participant’s signature below, the Participant represents to and agrees with the
Company that the Participant hereby accepts this Amendment subject to all of the
terms and provisions hereof. The Participant has reviewed this Amendment in its
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Amendment and fully understands all of the provisions of this
Amendment.

 

5.                                      Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.

 

--------------------------------------------------------------------------------


 

6.                                      Headings.  Section headings are for
convenience only and shall not be considered a part of this Amendment.

 

7.                                      Counterparts.  This Amendment may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.

 

*                                        
*                                         *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

EVP & GC

 

 

 

 

 

 

ZELNICKMEDIA CORPORATION

 

 

 

 

 

By:

/s/ Karl Slatoff

 

Name:

Karl Slatoff

 

Title:

Authorized Signatory

 

3

--------------------------------------------------------------------------------
